Form 8-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Date of Report November 27, 2007 BAB, Inc. (Name of small business issuer in its charter) Delaware 0-31555 36-4389547 (State or other jurisdiction of incorporation or organization) Commission file number (I.R.S. Employer Identification Number) 500 Lake Cook Road, Suite 475, Deerfield, IL60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number (847) 948-7520 o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On November 26, 2007, the Board of Directors of BAB, Inc. authorized a $0.02 per share quarterly cash dividend and a special dividend of $0.02 per share, for a total of $0.04 per share. The dividend is payable January 4, 2008 to shareholders of record as of December 20, 2007. Item 9.01 Financial Statements and Exhibits (c) Exhibits The following exhibit is furnished with this report on Form 8-K. 99.1Press release dated November 26, 2007 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAB, Inc. (Registrant) By: /s/ MichaelW.Evans MichaelW.Evans, Chief Executive Officer Date: November 27, 2007 Index to Exhibits Exhibit Number Description 99.1 Press release dated November 26, 2007
